The cause of action arose in Massachusetts by the wrongful act of the Boston  Albany Railroad Company, the initial carrier, connecting with the Atlantic Coast Line Railroad Company. The plaintiffs are residents of New York, and the defendant, the Atlantic Coast Line Railroad Company, is a North Carolina corporation for the purposes of jurisdiction. Staton v. R.R., 144 N.C. 135; R. R. v. Spencer, reviewed and reaffirmed; Brown v.Jackson, 179 N.C. 363.
Certainly the Superior Court has jurisdiction of an action brought by a nonresident against a domestic corporation in the State of its domicile. The defendant, in his demurrer to the jurisdiction, relies upon the Rev., 424; C. S., 468, 469. But these sections, as well as Rev., 423; C. S., 467, are in the subchapter, "Venue," and have no application to jurisdiction which is governed by Rev., 1500; C. S., 1436; which provides that "The Superior Court has original jurisdiction of all civil action where exclusive original jurisdiction is not given to some other court."
Rev., 423, was fully considered in Ledford v. Tel. Co., 179 N.C. 63, in a well reasoned opinion by Allen, J., which held that "an action to recover damages for an injury negligently inflicted is transitory, and the party injured may maintain such action in our State, though he may be a nonresident and the cause of action arose in another State, regardless of the defendant's nonresidence here, or whether it be a corporation, if valid service of summons can be made here. The same ruling applies *Page 220 
to Rev., 424. The decisions cited in Ledford v. Tel. Co., supra, are numerous and are selected from many States, and are conclusive.
If the defendant's reasoning was correct, action could not be brought in New York, where the plaintiffs reside, nor in Massachusetts, where the cause of action arose, because the defendant railroad company cannot be served in either of those States.
The defendants also maintain that this action cannot be maintained at all against the railroad company, but we have held to the contrary inClements v. R. R., 179 N.C. 225; Gilliam v. R. R., ib., 508; Hill v.Director General, 178 N.C. 609, which have been reaffirmed at this term inVann v. R. R., 180 N.C. ___.
General Orders Nos. 18 and 18-a, relied upon by the defendants, pertain, like Rev., 423 and 424, only to venue, and do not deprive our courts of jurisdiction.
The demurrer to the jurisdiction was therefore properly overruled.
Affirmed.